                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:18-CV-00320-KDB-DSC


 LARADA SCIENCES INC.,                              )
                                                    )
                    Plaintiff,                      )
                                                    )
 v.                                                 )                     ORDER
                                                    )
 PEDIATRIC HAIR SOLUTIONS                           )
 CORPORATION AND FLOSONIX                           )
 VENTURES LLC,                                      )
                                                    )
                  Defendants.                       )



        THIS MATTER is before the Court sua sponte. The parties are hereby ORDERED to hold

an attorney’s conference to discuss Post-Claim Construction Order deadlines and to meaningfully

discuss the possibility of settling this case. Within fourteen days of this Order, the parties shall file

an Amended Certificate of Attorneys’ Conference with proposed case deadlines and a Certificate

of Settlement Conference signed by each party and counsel in the form attached to Judge Kenneth

D. Bell’s Standing Order Requiring Initial Settlement Conference.


        The Clerk is directed to send copies of this Order to counsel for the parties, including but

not limited to moving counsel, and to the Honorable Kenneth D. Bell.


        SO ORDERED.



                                        Signed: January 16, 2020
